Mr. Justice Myers delivered the opinion of the court. This is an action of assumpsit brought by plaintiff in error against the defendant in error to recover for services rendered as an attorney- and expenses incurred at and. by request of defendant, claiming as due and unpaid the sum of $1,516. The defendant tiled the plea of general issue, and special pleas of payment and the Státute of Limitation. Eeplications were filed. By consent of parties the case was tried by the court without a jury. The court found the issues for the defendant and entered judgment on finding against plaintiff for costs, from which the record is brought to this court by plaintiff on writ of error. The plaintiff’s contention on errors assigned is that the judgment should have been for the plaintiff instead of the defendant, the only question being whether the finding and judgment of the Circuit Court was warranted by the evidence. After a careful examination of the abstract and consideration of all the testimony and documentary evidence presented on the trial, we are of opinion that the judgment is right under the law and the evidence and ought to be affirmed. Affirmed„